   Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 1 of 8


   '
~ AO    187 (Rev 7/&D Exhibit and Witness List


                                             UNITED STATES DISTRICT COURT
                                                                               DISTRICT OF                            ·F'fo,. d0-
     f'.it.&e                          Sc uft :j)k--ftt:,~c,,                                           EXHIBIT AND WITNESS LIST


     A'" e <,
 PRESIDING JUDGEh.
                          £t        v.     Ai i l '" <'. s:                                                     Case Number:   j   vt - (c O$' 3- 3 - C; v - n 111
t,LLU-'__....--..::{J=--:\t::i'r~~7L:-r"',~ -~.:::r=--t-'"""'--'-'~=->----..K.ll~.-.....-.........,t---,-L--~-...a..,,a,__;:...;;....__..,_~
 ~DAIB(S)                '? d Ip\~
                                                                                                                                                             I
  "'~~,,he..
 PLF.     DEF.       1
                            (h E·
                          ATE
                                                                                                                                            A-    L -
 NO.      NO.            FERED

                                      ✓




                                       ✓          ✓




                                       ✓          v




                                                                           e l~l r\
 • Include a notation as to the location of any exhibit not held with the case fileJ...nc.:.:~ble;;::use o ~
                                                                                                               61 D
  Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 2 of 8


~AO 187A (Rev. 7/87)          EXHIBIT AND WITNESS LIST - CONTINUATION


PLF.   DEF.     DA1E
                         MARKED ADMITIED           DESCRIPTION OF EXHIBITS AND WITNESSES
NO.    NO.     OFFERED




                                                                     Page   A       of   s.__   Pages
 Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 3 of 8


 'Q.AO 187 fRey 7/87} Exhibit and Wjtness I jst


                                                  UNITED STATES DISTRICT COURT
                            SOUTHERN                                                  DISTRICT OF                                              FLORIDA



                      Rodney Scott Patterson
                                                                                                                 EXHIBIT AND WITNESS LIST
                                             V.
                        American Airlines, Inc.                                                                        Case Number: 17-cv-60533

 PRESIDING JUDGE                                                    PLAINTIFF'S ATTORNEY                                          DEFENDANT'S ATTORNEY
  U.S. Magistrate Judge Otazo-Reyes                                 wd\,c.."" A~lr.ttu                           ,7~ r.   '
                                                                                                                                  Michael A. Holt, Tristan Morales
~ L DATE(S).12.v·•               t\~~-ti"':~ ht>w,~,                cou~1~PORTER                        J'                    '   CO~~r~OOM DEPU~Y
  08/26/2019
 PLF.      DEF.
                      C'I  ) X
                        DATE
                                         ·   IS       S4.~..'.J '               • { ,1.,,      S<, •. .. ~            AEf'I'\ )      if t::....-r) h c." , ""_   A- l   r.,
                                         MARKED ADMITTED                                                 DESCRIPTION-OF ExJ'l1BJTS* AND wf:i-NESSES.
 NO.       NO.        OFFERED

                                                                    WITNESSES:
                                                                                                                                                           -
          ✓        ~t.1,c,                                          Rodney Scott Patterson (Plaintiff)            b~ 'e (' A-Q,\)~ (,)
           ✓        itau,ct                                         Edwin Bercaw, Ph.D.
                                                                                                      ~n:,~f+-         . C~1,(S (3)
                                                                                                                                 -
                                                                    Gary Kay, Ph. D. (Designated Portions of Deposition Testiomny)

                                                                    William R. Amlong, Esq.




                                                                    EXHIBITS:

                                              ✓          ✓
            01
                   <?;{Ji,f, <t                                     Plaintiff's Complaint for Damages and Equitable Relief - Mar. 14, 2017 (DE 1)

            02                                                      Excerpts of Plaintiff's Deposition Testimony - Mar. 6, 2018

                                                         ✓
            03
                    tfaUt<t                  ✓                      Email from Plaintiff to Dr. Bercaw, Dr. Caddy, Mr. Amlong - Apr. 22, 2016, 12:49 PM (DE 136-3)

            04
                   ~ ll<ol1Cf
                                             ✓             ✓        Email from Plaintiff to Dr. Bercaw, Dr. Caddy, Mr. Amlong -Apr. 22, 2016, 12:59 PM (DE 53-1)

            05     q l,}Lf 14~   I
                                             ✓          ✓           Dr. Bercaw's Report - Apr. 22, 2016 (DE 87-1)

            06                       :                              Fax Transmission Report to Dr. Caddy -Apr. 25, 2016 (DE 154-3)

            07
                   ~ ~41,tt                   ✓          v-         Emails from Plaintiff to Dr. Caddy regarding Dr. Bercaw's Report Apr. 26, 2016 (DE 144-4)

            08
                   ~ atv l~                   ✓        v            Emails from Plaintiff to Dr. Caddy regarding Dr. Bercaw's Evaluation -Apr. 29, 2016 (DE 79)

            09
                   <?   ,:} "'I,~                 ✓

                                                  ✓
                                                       ✓            Dr. Bercaw's Letter to Dr. Caddy - May 6, 2016 (DE 136-1)

            10      )' IJlSlfI'1                         ✓          Plaintiff's Interrogatory Answers - July 5, 2017 (DE 154-1)

            11    rr{a~,,                     ✓          v          Plaintiff's Responses to American's Requests for Production - Sept. 9, 2017 (DE 154-2)

                                              ✓          ✓
                  ~II)"'' ~
                                 ,~
            12                                                      Plaintiff's Amended Interrogatory Answer - May 24, 2018 (DE 54-1)

            13
                  I<? ',J~                    ✓         ✓           Plaintiff's Privilege Log - May 24, 2018 (DE 54-2)
* Include a notation as o the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                          Pag~of     _j°___ Pages
    Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 4 of 8


    "l>.AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST - CONTINUATION

             Rodney Scott Patterson                vs.             American Airlines, Inc.
                                                                                                          I 17-cv-60533
                                                                                                               CASENO.


     PLF.    DEF.       DATE
                                   MARKED ADMITTED                                    DESCRIPTION OF EXHIBITS AND WITNESSES
     NO.     NO.      OFFERED

              14
                    <l ~~"~          ✓         ✓         Plaintiff's Form 8500-8s (Kay Dep. Ex. 16)


              15
                    ? ~IA            ✓     ✓             Plaintiff's Form 8500-8s (Kay Dep. Ex. 16A)


              16
                    <t ]LI ,er       ✓     V             Draft Letter Prepared by Plaintiff - June 15, 2018

                                      ✓-       ✓
              17
                    1 ~(c 1ft                            Handwritten Notes by Dr. Bercaw - Mar. 21, 2016


              18
                    ~t1w,~           ✓         V         Transcript of Discovery Hearing - June 27, 2018 (DE 161)

              19
                    g-1.~~l,cr       V         ✓         Plaintiff's Response to Motion for Extension of Time to File Daubert Motion - July 17, 2018 (DE 92)


                                               ✓
             20
                    1 J(ol,~        V                    Plaintiff's Response to American's Daubert Motion -Sept. 17, 2018 (DE 136)


             21
                    r8' ~(a 1,4      V         ✓         Plaintiff's Notice of Withdrawal of Dr. Kay's 2016 Report - Mar. 3, 2019 (DE 160)

✓             22
                    i/ac., lt<t      ✓         V         Transcript of Hearing on Motions for Summary Judgment-Mar. 8, 2019 (DE 173)

                                               ✓
            ~.3     <ii-(d\1olr1    V




                                                                                                              Page   L     of   _<{=--- Pages
 Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 5 of 8
  Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                     Fort Lauderdale Division

                         Case Number: 17-cv-60533-MARTINEZ/ORTAZO-REYES

     RODNEY SCOTT PATTERSON,

            Plaintiff,
     VS.


     AMERICAN AIRLINES, INC.,

            Defendant.
     - - - - - - - - - - - - - - -I
                         EXHIBIT LIST FOR EVIDENTIARY HEARING FOR
                          WILLIAM R. AMLONG and THE AMLONG FIRM


      No.    Description                                                              Admitted

      01     Screen Shots of Amlong Time Slips

      02a    160422 12:49 pm email from RSP to Bercaw re: Neuropsych
             Evaluation

      02b    160422 12:59 Email from RSP to Dr. Bercaw (Patterson_00434)

      02c    160422 320 pm email from WRA to Dr. Bercaw and RSP re Unclear
                                                                                       ✓
             if the Report will be sent to WRA

      03     140426 1052 pm Redacted Email RSP to Dr. Caddy @re Invoice

      04     180105 Email from IK to TM, MH @ 7: 16 am Transmitting                    ✓
             Supplemental Response to Defendants Request for Production

      05     180301 Plaintiffs Amended Privilege log
      06     180420 Letter from TM to WRA Requesting Bercaw Report                      ✓

      07     180507 WRA Email Chain@ 12:58 pm Correcting Some Typos on
             Amended Interrogatory Answers                                               ✓

      08     180507 RSP to WRA email chain 1:04 pm re Correcting Spelling of
                                                                                         ✓
             Name

      09     180507 Plaintiffs Notice of Service of Amended Answers and
             Objections to Interrogatory No. 4 of Defendant's First Set of               ✓
             Interrogatories

00
DO   The Amlong Firm•         500 Northeast Fourth Street• Fort Lauderdale, FL 33301 • 954.462.1983


                                                                              £      of       <(
Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 6 of 8
 Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 2 of 4




    No.   Description                                                     Admitted

    10    180524 Plaintiffs Privilege Log re Tests Administered by/d
          Communications From Edward L. Bercaw. Ph.D., and Francy           ~
          Nathaly Fonseca, Psy.D

    11    I 80703 Email from RSP to WRA and YPH @ 7: 16 am Transmitting
          May 6, 2016 letter from Dr, Bercaw to Dr, Caddy

    12    180703 Email RSP to YPH @ 1: 11 pm re My Union Rep Found
          This In His File

    13    180705 Email from NP to WRA, RSP and KCA @ 6:35 am re
          Getting Bercaw's Cover Letter, etc.

    14    180705 Email from RSP to YPH@ 12:01 pm re Transmitting Dr.
          Bercaw's Letter to Dr. Caddy and Report with Medtadata
                                                                           v
    15    180705 Email from YPH to WRA@ 12:16 pm re Forwarding Scotts
          email and attachment/Dr. Bercaws Report
                                                                            ~

    16    180705 RSP to YPH and NP@ 12:26 pm re Send two items to the
          Court as Discovery Production                                     v
    17    180709 11:37 am email from YPH to GRC re: Document from Dr.        ~
          Bercaw

    18    180709 Email from YPH to WRA@ 12:52 pm re Spoke to Dr.
          Caddy and confirmed he does not have Dr. Bercaw's documents
                                                                             v
    19    180705 Email from YPH to WRA@ 1: 17 pm re Dr. Bercaw's docs        v'"
          on it's way to Dr. Caddy

    20    180709 Email from WRA to RSP @2:00 pm. re Your Lying to me
          about Bercaw                                                      v
    21    180709 Email from YPH to GRC and WRA@2:54 pm re
          Documents from Dr. Bercaw's Office via Dr. Caddy's Office
                                                                             ✓
          (Federal Expressed to Dr. Caddy)

    22    180709 Email from YPH to WRA and GRC @ 3 :40 pm re Fax from
          Dr. Bercaw                                                           ✓

    23    180709 Email from YPH to WRA to JEd @ 4:42 pm forwarding
          RSP email saying "No, I have nothing further"                        ✓

    24    180709 Email from YPH to MH @ 5 :44 pm Transmitting Dr.
                                                                             ✓
          Bercaw Records

    25    180709 Email from SP to WRA, NP @ 6:49 pm re Your Lying to        v
          me about Bercaw



                                                                            o+
Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 7 of 8
 Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 3 of 4




    No.   Description                                                           Admitted

    26    180712 YPH to RSP @ 11 :43 am Transmitting Package that was
          sent to OC re Bercaw Report.                                             ~
    27    COMPOSITE: 180904 9:49 pm email from WRA to RSP re
          Deposition Testimony, 180904 1113 pm email from WRA to RSP
          (earlier draft was mistakenly sent too soon) re deposition (without     v
          exhibits) and 180905 1140 am email from RSP to WRA and others
          re emails

    28    180905 2:01 pm email from KC to WRA FW New Fax Message
          from (941)363-0527 on 04/25/2016 at 3:55 pm                              ✓
    29    180908 7:14 pm WRA email to RSP re Motion to Strike Dr. Caddy             /
    30    180912 Emails from WRA to Dr. Kay@5:13 pm Transmitting
          Bercaw Documents
                                                                                    V
    31    180918 Email WRA to RSP@ 10:15 pm with attachment 160427
          Email from RSH to Dr. Caddy re Berkaw Report is Lacking and               /
          needs to be redone

    32    180918 RSP to WRA @ I :07 pm re Email                                       ✓

    33    Composite - Check from A&A to Capsicum, Invoice from Capsicum
          and Email String re Work Performed                                          ✓
    34    190303 Plaintiffs Withdrawal Notice re Report of
          Neuropsychlogical Assessment by Dr. Kay (DE 160)
                                                                                    /
    35    Patterson Timeline

    36    Dr. Gary Kay Deposition Excerpts                                          ✓
    37    Dr. Edwin Bercaw Deposition Excerpts

    38    Dr. Jeral Ahtone Deposition Excerpts

    39    Demonstrative and illustrative aids
    40    All matters of which the Court has been asked
          to take judicial notice
    41    All items listed on any other party's exhibit
          list
    42    Impeachment exhibits

    43    Rebuttal exhibits

    44
Case 0:17-cv-60533-JEM Document 243 Entered on FLSD Docket 08/27/2019 Page 8 of 8
Case 0:17-cv-60533-JEM Document 236 Entered on FLSD Docket 08/26/2019 Page 4 of 4




    No.     Description                                                                     Admitted

    45
    46
    47
    48
    49
    50


                                                   Respectfully Submitted,

                                                  Isl Karen Coolman Amlong
                                                  KAREN COOLMAN AMLONG
                                                  Florida Bar No.: 275565
                                                  KAmlong@TheAmlongFirm.com
                                                  WILLIAM R. AMLONG
                                                  Florida Bar No.: 470228
                                                  WRAmlong@TheAmlongFirm.com
                                                  AMLONG & AMLONG, P.A.
                                                  500 Northeast Fourth Street, Second Floor
                                                  Fort Lauderdale, Florida 33301
                                                  (954) 462-1983
                                                  Attorneys for The Amlong Firm


                                            Certificate of Service

            I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
   electronic delivery this 26 th day of August, 2018 on all counsel or parties of record and by electronic
   mail the same day upon the plaintiff, Rodney Scott Patterson, 1092 NW 39th Terrace, Pembroke Pines, FL
   33028, 702-231-0909, aa737drvr@aol.com and Noel Christian Pace, Esquire, 206 NW 91st Street, El
   Portal, Florida 33150-2259, Noel.c.pace.esq@gmail.com.


                                                  Isl Karen Coolman Amlong
                                                  KAREN COOLMAN AMLONG
